Opinion filed June 29, 2006 















 








 




Opinion filed June 29, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00007-CR 
                                                    __________
 
                              KATRINA
ELAINE HOSKINS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                                    Trial
Court Cause No. 11822
 

 
                                                                   O
P I N I O N
This is
an appeal from a judgment revoking community supervision.  We affirm.




Originally,
Katrina Elaine Hoskins entered a plea of guilty to the offense of burglary of a
building.  The trial court deferred the
adjudication of her guilt, placed her on community supervision for four years,
and assessed a $1,500 fine.  After a
hearing on the State=s motion to adjudicate, the trial court
found that appellant had violated the terms and conditions of her community
supervision, revoked her community supervision, adjudicated her guilt, and
assessed her punishment at confinement for two years and a $1,500 fine.  The trial court then suspended the imposition
of the confinement portion of the sentence and placed appellant on Aregular@
community supervision for five years.  At
the hearing on the State=s amended motion to revoke Aregular@
community supervision, appellant entered pleas of true to five of the State=s seven allegations.  The trial court found the allegations to be
true, revoked appellant=s community supervision, and sentenced her
to confinement for two years in a state jail facility.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of her right to review the record and file a
response to counsel=s
brief.  A response has not been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that, in a
community supervision revocation hearing, proof of one violation of the terms
and conditions of community supervision is sufficient to support the
revocation.  McDonald v. State,
608 S.W.2d 192 (Tex. Crim. App. 1980); Taylor
v. State, 604 S.W.2d 175 (Tex. Crim. App. 1980); Moses v. State, 590
S.W.2d 469 (Tex. Crim. App. 1979).  A
plea of true alone is sufficient to support the trial court=s determination to revoke.  Moses, 590 S.W.2d 469; Cole v.
State, 578 S.W.2d 127 (Tex. Crim. App. 1979). 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
June 29, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.